DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohen et al. (US 8,225,988, cited by applicant).
Regarding claims 1 and 9, Bohen teaches a money processing system and method (figs. 1 and 3B) comprising: a plurality of money handling apparatuses (200); and a management apparatus (150) configured to detect a money handling apparatus that requires movement of money (col. 6, lines 43-59), and select, from among the plurality of money handling apparatuses, one or a plurality of money handling apparatuses to move the money between the detected money handling apparatus and the selected one or the plurality of handling apparatuses (col. 7, lines 5-10).
Regarding claim 2, Bohen further teaches wherein the management apparatus selects the one or more plurality of money apparatuses from among money handling apparatuses that have previously been set as options for the money handling apparatus that requires movement of money (col. 7, lines 1-27).
Regarding claim 4, Bohen further teaches wherein the management apparatus determines whether or not there is money that will not be stored in a first money handling apparatus selected as a destination of the movement of money when money is moved to the first money handling apparatus, and when there is money that will not be stored in the first money handling apparatus, the management apparatus further selects a second money handling apparatus to be a destination of the money that will not be stored in the first money handling apparatus (col. 6, line 60 to col. 7, line 5).
Regarding claim 5, Bohen further teaches wherein the management apparatus selects the one or the plurality of money handling apparatuses, based on denomination of the money to be moved and on inventory amounts of money of the denomination stored in the respective money handling apparatuses (col. 7, lines 5-10).
Regarding claim 6, Bohen further teaches wherein the management apparatus selects the one or the plurality of money handling apparatuses, based on priority levels set on the respective money handling apparatuses (col. 7, lines 5-20).
Regarding claim 8, Bohen further teaches wherein the movement of money is performed by using a cassette that is mountable and dismountable with respect to the money handling apparatuses (col. 7, lines 21-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohen in view of Phillips et al. (US 2019/0147707).
Regarding claims 3 and 7, Bohen teaches all subject matter claimed as applied above except for determines a movement route along which the money is moved or based on a movement distance of a person who is in charge of the movement of money as claimed.
However, Phillips teaches monitoring cash replenish for cash handling apparatuses (fig. 1) comprising a movement route along which the money is moved or based on a movement distance of a person who is in charge of the movement of money as claimed ([0068] and [0099]).
In view of Phillips’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bohen by incorporating the teaching as taught by Phillip so as to guide the delivery of money to the identified location of the cash handling apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Phillips et al. (US 10,217,329); Sanders et al. (US 7,954,699); McCabe et al (US 10,977,889) and Folk et al. (US 9,070,125) are cited because they are related to currency inventory for cash handling apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887